Order, Supreme Court, New York County (Sherry Klein Heitler, J.), entered December 4, 1996, which awarded plaintiff various items of pendente lite relief claimed by defendant to be excessive and by plaintiff to be inadequate, unanimously affirmed, without costs.
The award appears to reasonably balance plaintiffs needs and defendant’s ability to pay, and to be otherwise properly based on the factors specified in Domestic Relations Law § 236 (B) (6). The appropriate remedy for any perceived inequities in the award is a prompt trial (Anonymous v Anonymous, 241 AD2d 353).
Concur — Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.